Citation Nr: 0827728	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-07 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.

2.  Entitlement to an initial rating higher than 10 percent 
for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2005 and August 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that respectively granted service 
connection and awarded 10 percent disability ratings for 
bilateral hearing loss and degenerative disc disease of the 
lumbar spine, effective April 20, 2004, and then denied an 
initial rating in excess of 10 percent for bilateral hearing 
loss.  

The veteran requested that the opportunity to testify at a 
Board hearing; however, he subsequently withdrew this 
request.  


FINDINGS OF FACT

1.  On VA examination in April 2006, the veteran was found to 
have auditory acuity levels of IV, bilaterally.  On VA 
examination in July 2007, he was found to have auditory 
acuity levels of XI in the right ear and I in the right ear.  

2.  Since April 20, 2004, the veteran's degenerative disc 
disease of the lumbar spine has been  manifested by 80 
degrees forward flexion, 10 degrees extension, 10 degrees 
lateral flexion, bilaterally, and 10 degrees rotation, 
bilaterally.  It has not been productive of any 
incapacitating episodes within the past 12 months.  There has 
been no showing of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Ankylosis has not been shown.

3.  Since April 20, 2004, the veteran's low back disability 
has been productive of neurologic impairment of the left 
lower extremity that results in disability analogous to mild 
incomplete paralysis of the sciatic nerve.  

4.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is not manifested by neurological 
impairment in the lower left extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for bilateral hearing loss have not been met since 
the effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 
6100 (2007).

2.  The criteria for a rating in excess of 10 percent for the 
orthopedic manifestations of the veteran's degenerative disc 
disease of the lumbar spine have not been met since the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5237, 
5238, 5242, 5243 (2007).  

3.  The criteria for a separate 10 percent rating for a 
neurological manifestations of degenerative disc disease of 
the lumbar spine in the lower right extremity have been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.25, 4.26, 4.71a, DC 8720 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The veteran's claims for increased initial ratings for 
bilateral hearing loss and degenerative disc disease of the 
lumbar spine arise from his disagreement with the initial 
evaluations assigned following the grants of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  As such, the Board finds 
that VA satisfied its duties to notify the veteran in this 
case.

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder the service medical records and VA and private 
reports of his post-service treatment for bilateral hearing 
loss and degenerative disc disease of the lumbar spine.  The 
veteran has also been afforded formal VA examinations in 
April 2006 and July 2007 to evaluate the nature, extent and 
severity of those service-connected disabilities.  
Significantly, the Board observes that the veteran does not 
report that his bilateral hearing loss and degenerative disc 
disease of the lumbar spine have worsened since the time of 
his most recent VA examinations for each disability, and thus 
a remand is not required solely due to the passage of time 
since those examinations.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background and Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, however, the veteran timely appealed 
the ratings initially assigned for his hearing loss and low 
back disability on the original grants of service connection.  
The Board must therefore consider entitlement to "staged 
ratings" for different degrees of disability in the relevant 
time periods, that is, since the original grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  
Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

A.  Hearing Loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2007).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2007).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or more at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, 
however, the veteran's test results do not meet the numerical 
criteria for such a rating based on an exceptional pattern of 
hearing.  Furthermore, no audiologist has certified that the 
speech discrimination test is not appropriate because of 
language difficulties, speech discrimination scores, or for 
any other reason, so the use of Table VIa is not warranted.  
38 C.F.R. § 4.85(c) (2007).

The veteran underwent VA audiological examinations in April 
2006 and July 2007, and a private audiological examination in 
March 2007.  On examination in April 2006, the veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N.A.
20
40
90
90
LEFT
N.A.
20
40
90
90

The averages were 60 in the right ear and 54 in the left ear.  
Speech recognition ability was 76 percent on the right, and 
78 percent on the left.  

For the right ear, the average pure tone threshold of 60 
decibels, along with a speech discrimination rate in the 76 
percentile warrants a designation of Roman Numeral IV under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 54 decibels, along with a speech 
discrimination rate in the 78 percentile also warrants a 
designation of Roman Numeral IV under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where both ears 
are assessed at Roman Numeral IV, the appropriate rating is 
10 percent under Diagnostic Code 6100.  

Also of record are private audiological results, dated in 
March 2007.  Because the examination results show that that 
the examiner did not use the Maryland CNC speech recognition 
test as required by 38 C.F.R. § 4.85(a), the examination 
results are not adequate for rating purposes.  

On VA examination in July 2007, the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N.A.
100
105
105
105
LEFT
N.A.
15
25
75
85

The averages were 104 in the right ear and 50 in the left 
ear.  Speech recognition ability under the Maryland CNC 
speech recognition test was zero percent in the right ear and 
92 percent in the left ear.

With respect to the veteran's right ear, applicable law 
provides that an average pure tone threshold of 104 decibels 
along with speech discrimination of zero percent warrants a 
designation of Roman Numeral XI under Table VI of 38 C.F.R. § 
4.85.  With respect to his left ear, the average pure tone 
threshold of 50 decibels along with speech discrimination of 
92 percent warrants a designation of Roman Numeral I under 
Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. 
§ 4.85, where the right ear is Roman Numeral XI, and the left 
ear is Roman Numeral I, the appropriate rating is 10 percent 
under DC 6100.  

The results of the veteran's April 2006 and July 2007 
audiometric examinations are the only evidence of record 
since the original date of service connection, April 20, 
2004, that are valid and complete for rating purposes.  Thus, 
the Board finds that the veteran's disability does not 
warrant a higher rating at any time since the original date 
of service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the weight of the credible evidence 
demonstrates that since April 20, 2004, the date of claim, 
the veteran's bilateral hearing loss has consistently 
warranted 10 percent rating.  As the preponderance of the 
evidence is against the claims for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).

B.  Degenerative Disc Disease of the Lumbar Spine

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

Parenthetically, the Board notes that while there is X-ray 
evidence of arthritis in the veteran's lumbar spine, he is 
already in receipt of a 10 percent rating under a limitation 
of motion code, and the criteria listed under DC 5003 cannot 
serve as a basis for an increased rating for the low back 
disability.  The Board will therefore discuss the 
applicability of the other regulatory criteria.   

The Board has evaluated the veteran's service-connected 
degenerative disc disease of the lumbar spine under multiple 
diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. § 4.10, 4.40, 4.45, 4.59 (2007).  

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides for 
evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

The code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (DC 5241).  
Accordingly, the diagnostic codes pertaining to these 
disabilities are not applicable in the instant case.  

The Board now turns to the applicable criteria.  The 
veteran's lumbar spine disability in this case has been rated 
as 10 percent disabling under DC 5242, which pertains to 
degenerative arthritis of the spine. Under the General Rating 
Formula for Diseases and Injuries of the Spine, a higher 
rating of 20 percent is warranted where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, or 
where there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 
maximum rating in this case of 40 percent is warranted where 
there is forward flexion of the thoracolumbar spine of 30 
degrees or less.  

Treatment records dated from December 2005 to February 2007 
show occasional complaints of lower back pain.  On VA 
examination in April 2006, the veteran had 80 degrees 
flexion, with pain at the end of motion; 10 degrees 
extension, with pain at the end of motion; 10 degrees lateral 
flexion, with pain at the end of motion, bilaterally; 10 
degrees rotation, with pain at the end of motion, 
bilaterally.  Clinical examination revealed normal gait and 
normal spinal contour with no evidence of muscle spasm, 
scoliosis, reversed lordosis, or abnormal kyphosis.  On 
private examination in August 2006, the veteran was noted to 
have decreased range of motion in flexion.  Specifically, it 
was noted that the veteran was "able to flex to three 
quarters of the way down his femur"; however, the precise 
limitation of motion in degrees was not given.  Additionally, 
the veteran was found to have approximately 10 degrees 
extension, with significant limitation of motion.  Right and 
left-side bending were found to be limited with regard to the 
amount of motion present; again, however, the precise 
limitation of motion in degrees was not specified.  It was 
noted on clinical examination that the veteran's gait 
appeared to be unaffected and that he was "able to rise and 
walk on his heels without difficulty."  Additionally, while 
the veteran had some difficulty with "toe walking," that 
difficulty was explicitly found not to be secondary to motor 
weakness, but "just a balance issue."

Under the General Rating Formula, the ranges of motion of the 
veteran's lumbar spine demonstrated during the April 2006 and 
August 2006 examinations fall squarely within the 
requirements for a 10 percent rating:  Forward flexion 
greater than 60 degrees but not greater than 85 degrees; or 
combined range of motion greater than 120 degrees but not 
greater than 235 degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, DCs 5236, 
5237, 5238, 5242 (2007).  Thus, the General Rating Formula 
for Diseases and Injuries of the Spine cannot serve as a 
basis for an increased rating.

Accordingly, the Board turns to the question of whether the 
veteran is entitled to rating in excess of 10 percent based 
upon the diagnostic criteria pertaining to intervertebral 
disc syndrome (IDS).  IDS (pre-operatively or post-
operatively) is to be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent is warranted 
where there are incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating requires 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
Finally, a higher rating of 60 percent requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.  

On VA examination in April 2006, the veteran reported that he 
had not had any incapacitating episodes as a result of his 
lumbar spine disability in the past 12 months.  Additionally, 
it was noted that the veteran was not working at the time he 
developed his lumbar spine disability and that the condition 
itself did not cause functional impairment.  The clinical 
evidence of record otherwise does not demonstrate that the 
veteran was prescribed bed rest by a physician due to his 
lumbar spine disability since the effective date of service 
connection.  Accordingly, the Board finds that the veteran is 
not entitled to a rating higher than 10 percent based upon 
incapacitating episodes.

As the veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based upon 
his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the veteran's 
April 2006 VA examination showed flexion to 80 degrees, with 
pain at the end of motion, 10 degrees extension, with pain at 
the end of motion; 10 degrees lateral flexion, with pain at 
the end of motion, bilaterally; 10 degrees rotation, with 
pain at the end of motion, bilaterally.  Additionally, while 
the subsequent private medical examination in August 2006 
noted that he had decreased range of motion in flexion, 
extension, and right and left side bending, precise ranges of 
limitation of motion in degrees were not specified.  
Accordingly, the Board finds that the requirements for a 
higher rating under the general rating formula - forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees - are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of 
use of one or more extremities from neurological lesions, 
rating is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type of picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2007).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

The veteran's April 2006 VA examination revealed that 
straight leg raising was positive on the right side and 
negative on the left.  August 2006 private examination 
records show the veteran complained of pain radiating from 
his low back into his right lower extremity and, on occasion, 
into his left lower extremity.  He was had decreased 
sensation to touch in the right lateral foot.  All other 
dermatomes on the left and right lower extremities were 
intact and normal to light touch.  Patellar reflexes were 2+ 
in the lower extremities, bilaterally.  Achilles reflexes 
were 1+ on the left, and zero on the right.  There were no 
complaints or clinical showings of muscle atrophy, weakness, 
numbness, or tingling in his lower extremities.  

The findings in the medical records show that the veteran had 
radiculopathy affecting his lower right extremity throughout 
the relevant appeals period.  No muscle atrophy was present 
and his muscle strength was shown to be normal in the lower 
extremities, bilaterally.  The Board thus finds that his 
radiculopathy symptoms during this period were primarily 
sensory in nature and compatible with an incomplete paralysis 
of the sciatic nerve that was mild in degree.  As such, the 
Board finds that the veteran is entitled to no more than a 10 
percent rating under DC 8520 for the neurological 
manifestations of his lumbar spine disability in his lower 
right extremity.  The Board finds no evidence of organic 
changes, such as muscle atrophy or trophic changes that would 
warrant a higher rating or demonstrate more than a mild 
degree of incomplete paralysis of the sciatic nerve.  

The Board has considered the veteran's complaints of 
radicular symptoms in his lower left extremity.  However, in 
the absence of clinical findings of radiculopathy affecting 
the veteran's lower left extremity during the relevant 
appeals period, the Board concludes that the evidence of 
record does not support an award of a separate rating for 
neurological manifestations of his low back disability in his 
left lower extremity under DC 8520.  

The Board has determined that the veteran is entitled to no 
more than a 10 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  The 
evidence, however, does not indicate the veteran has severe 
limitation of motion of the lumbar spine.  The appropriate 
rating for limitation of motion is determined after 
consideration of functional loss due to flare-ups, 
fatigability, incoordination, weakness, and pain on movement.  
DeLuca; 38 C.F.R. §§ 4.40, 4.45.  The VA examination records 
indicate that the veteran retains a significant range of 
motion with pain on motion, but no additional limitation due 
to repetition, weakness, or incoordination.  Even with 
consideration of DeLuca and any functional limitation during 
a flare-up, the veteran's range of motion is too extensive to 
warrant a finding of severe limitation.  The question before 
the Board, then, is whether the veteran is entitled to a 
separate rating for his neurological manifestations during 
the relevant appeals period.  As discussed above, while the 
veteran has complained of neurological manifestations 
affecting his bilateral lower extremities, objective 
manifestations are shown only for his lower right extremity, 
and these manifestations reveal no more than a mild degree of 
incomplete paralysis of the sciatic nerve.  As such, the 
Board finds that he is entitled to a separate 10 percent 
rating for neurological manifestations of his lumbar spine 
disability in his lower right extremity under DC 8520.  

In sum, the Board finds that the weight of the credible 
evidence demonstrates that since the effective date of 
service connection, the orthopedic manifestations of the 
veteran's degenerative disc disease of the lumbar spine have 
not warranted an initial higher rating in excess of 10 
percent.  In addition, the Board finds that the evidence 
during his period demonstrates that the veteran is entitled 
to a separate 10 percent rating, but no higher, for the 
neurological manifestations of his service-connected lumbar 
spine disability in his lower right extremity.  

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the weight of the credible evidence 
demonstrates that since April 20, 2004, the effective date of 
service connection, the orthopedic manifestations of the 
veteran's low back disability have consistently warranted no 
more than a 10 percent disability rating, while the 
neurological manifestations have warranted no more than a 
separate 10 percent ratings for the lower right extremity.  


ORDER

An initial rating in excess of 10 percent for bilateral 
hearing loss is denied.

An initial rating in excess of 10 percent for the orthopedic 
manifestations of degenerative disc disease of the lumbar 
spine is denied.

From April 20, 2004, a separate 10 percent rating for the 
neurological manifestations of degenerative disc disease of 
the lumbar spine in the lower right extremity is granted.

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


